EARLY TRANSITION METAL STABILIZED HIGH CAPACITY COBALT FREE CATHODES FOR LITHIUM-ION BATTERIES
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.
 
Status of Claims
Claims 1-9, 11-16 and 18-23 are pending, wherein claims 1, 5, 12, 16, 18, 22, 25 are amended, and claims 26-33 were previously withdrawn. Thus, claims 1-9, 11-16 and 18-25 are being examined on the merits in this Office action.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 26-33 directed to an invention non-elected without traverse.  Accordingly, claims 26-33 have been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
1) In claim 1, the formula “LiNi0.5-x/2Mn0.5-x/2MxO2” is changed to “LiNi0.5-x/2Mn0.5-x/2MxO2”.
2) In claim 25, the recitation “between 2.0 V – 4.5 V” in claim 25 is changed to “between 2.0 V vs. Li/Li+ and 4.5 V vs. Li/Li+”.

Allowable Subject Matter
Claims 1-9, 11-16 and 18-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Nanno et al. (US 20080118829 A1) was relied on as prior art(s) for teaching a cathode compound for a lithium battery represented by the formula LiNi0.5-x/2Mn0.5-x/2MxO2 as claimed, but does not teach the newly added limitation “the Li : O molar ratio is 1:2 and the cation : anion molar ratio is 1:1”, wherein the limitation corresponds to a layered structure as alleged by the Applicant in the Affidavit filed on January 31, 2022.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ZHONGQING WEI/Primary Examiner, Art Unit 1727